Title: Thomas Jefferson to Stephen Cathalan, 29 September 1817
From: Jefferson, Thomas
To: Cathalan, Stephen (Etienne)


                    
                        Dear Sir
                        Monticello
Sep. 29. 17.
                    
                    In my letter of June 6. 17. I mentioned to you that a number of my friends & others who had tasted here the wines you had furnished me were so much pleased with their qualities and prices that they were about forming a company and engaging an agent in Richmond to import for them once a year what each should direct, & that I had promised when their association was made up to recommend their agent to you, & to warrant them faithful supplies. they have accordingly authorised Capt Bernard Peyton, a resident of Richmond and engaged there in the Commission business to apply to you for a supply of wines which he will name to you, and I am certain you will send him such both as to quality and price, as to encorage the enlargement of his future demands and to assist in relieving us from the adulterated & alcoholic wines beverages which have hitherto been imposed on us at high prices and familiarised to our tastes, vitiated by habit. I recommend Capt Peyton particularly to your esteem & favor, as highly worthy of it and as one from whom you will never experience any thing but what is correct and honorable. I always renew with pleasure the assurances of my great esteem & respect.
                    Th: Jefferson
                